       Case 1:18-cv-00321-KG-JFR Document 135 Filed 03/25/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

D. MARIA SCHMIDT, as the
Personal Representative of the Wrongful Death
Estate of RUBEN GUERRA QUINONES, Deceased,

       Plaintiff,

vs.                                                          CIV 18-0321 KG/JFR

NAVISTAR, INC.,

       Defendant.

                                    ORDER OF REFERENCE

       In accordance with the provisions of 28 U.S.C. §§ 636(b)(1)(B), (b)(3), and Va. Beach Fed.

Sav. & Loan Ass’n v. Wood, 901 F.2d 849 (10th Cir. 1990), this matter is referred to Magistrate

Judge John F. Robbenhaar to conduct hearings, if warranted, including evidentiary hearings, and

to perform any legal analysis required to recommend to the Court an ultimate disposition of the

Joint Motion to Approve Settlement on Behalf of The Minor Plaintiff Beneficiary of The Estate

(Doc. 134). The Magistrate Judge will submit an analysis, including findings of fact, if necessary,

and recommended disposition, to the District Judge assigned to the case, with copies provided to

the parties. The parties will be given the opportunity to object to the proposed findings, analysis,

and disposition as described in 28 U.S.C. § 636(b)(1). Objections must be filed within fourteen

(14) days after being served with a copy of the proposed disposition.




                                              ______________________________________
                                              UNITED STATES DISTRICT JUDGE
